Citation Nr: 1100851	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  99-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in San 
Juan, Puerto Rico, that denied the benefit sought on appeal.  

The issue on appeal was previously denied by the Board in a 
September 2009 decision.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a May 2010 Order, the Court vacated the September 2009 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).

The Board notes that in a December 2010 letter, the Veteran's 
attorney raises an argument that the service connection claim at 
bar "should also be construed as an increased rating claim for 
his already-service-connected generalized anxiety disorder," due 
the overlap in symptomatology between PTSD and generalized 
anxiety disorder.  The Board is without jurisdiction to take on 
an unrelated issue that has not been developed.  An increased 
rating claim for an already service-connected disability is a 
separate matter from a claim seeking the establishment of service 
connection.  Inasmuch as there may be an overlap in 
symptomatology between these disorders, in the absence of a 
properly perfected appeal the Board is without jurisdiction to 
undertake development, or determine the merits, a particular 
claim.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 
(1993).  Further, Court gave no direction that the claim should 
or could be construed as Veteran's counsel argues in the Joint 
Motion.  In short, the Board is without jurisdiction over 
the claim for an increased rating for the Veteran's 
service-connected generalized anxiety disorder, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



REMAND

In the Board's May 2010 decision, service connection for PTSD was 
denied due to a lack of diagnosis.  In the decision, the Board 
noted that the Veteran has already been awarded service 
connection for generalized anxiety disorder, and that the record 
at the time did not show an additional diagnosis of PTSD as well.  
The Court subsequently vacated the Board's decision based on the 
newly-issued holding in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons, the Court held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
In the Joint Motion, the Board was directed to consider whether 
the Veteran may be entitled to service connection for a 
psychiatric disorder, apparently other than generalized anxiety 
disorder, although the Court made no acknowledgement of the fact 
that the Veteran is already service-connected for this condition.

Since the Joint Motion, the Veteran's attorney submitted a 
November 2010 private medical report containing both a current 
diagnosis of PTSD and a positive nexus between the disorder and 
service.  The stressor forming the basis of this particular 
opinion may not require corroboration under the new regulation 
pertinent to PTSD claims found at 38 CFR § 3.304(f).  The new 
regulation provides:

(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that 
the claimed stressor is adequate to support a diagnosis of 
PTSD and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Board, however, does not find that this evidence justifies an 
award of service connection for PTSD at this time.  While the 
November 2010 report contains stressors related to fear of 
hostile military or terrorist activity, the Veteran's alleged 
stressors throughout the course of this appeal have been quite 
inconsistent.  For example, in an October 2009 VA treatment 
record, the Veteran contended that his stressors included that 
during an intimate relationship with a Vietnamese woman he 
"noticed that she had cut his penis with a blade inserted in her 
vagina," and that he then shot her.  This was separately 
documented in another VA treatment record of October 2009 and was 
noted to be "a topic addressed multiple times with spouse and 
others, which has left a significant dent in his life."  He also 
alleged that a traumatic experience was losing his vision for 
several hours after an explosion.  In a translated August 2003 
letter, the Veteran apparently alleged that his stressors 
included having a friend throw a grenade at him, and firing at a 
"Charley" in the face and cutting his penis.  On VA examination 
in May 2003 the Veteran alleged suffering combat wounds, but the 
examiner noted there was no evidence of this in the service 
records and further determined that no definitive stressor could 
be identified to support a PTSD diagnosis.  In an August 2001 
letter the Veteran asserted four stressors: witnessing the injury 
of a comrade named Vega and bringing him to the hospital, an 
attack at Pump Station #10, knowledge that a comrade caught on 
fire from an exploding gasoline pipe, and finding bodies after 
mortar fire in Pleiku.  On VA examination in October 1998 a 
specific stressor could not be identified.   

On remand, the Veteran should be asked to clarify his stressors 
and provide any additional identifying information that may 
provide a sufficient basis for attempting corroboration.  The 
Board does note that with regard to the sexual relationship 
stressor described above, a service treatment record of March 
1969 shows treatment for a cut on the Veteran's penis.  A VA 
examination should also be afforded addressing this record, and 
also the possibility of entitlement to service connection under 
the new PTSD regulation in light of the November 2010 private 
medical report.  The Board notes that the new regulation 
specifies that an opinion be obtained from a VA, not private, 
examiner.  

Finally, during the pendency of this appeal, the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an award 
in an increased rating claim.  Compliant notice should be 
provided.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The Veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional identifying 
information regarding his claimed in-
service stressors.  The letter should seek 
information such as locations, units of 
assignment, and names and unit designations 
of any individuals involved.  The letter 
should notify the Veteran that he may 
attempt to verify his alleged in-service 
stressors from alternative sources, to 
include 'buddy' statements. An appropriate 
period of time should then be permitted for 
a response. 

3.  Following the Veteran's response, for 
any stressor capable of corroboration 
undertake the necessary action to attempt 
to verify its occurrence.  Forward a 
summary of the Veteran's stressors and all 
supporting evidence to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to attempt to verify the alleged 
in- service stressor(s).  Any and all 
responses received from JSRRC should be 
properly documented in the Veteran's claims 
file.

4.  Schedule the Veteran for a VA PTSD 
examination by a VA psychiatrist or 
psychologist.  All indicated tests and 
studies (to include psychological testing, 
as appropriate) should be accomplished, and 
all clinical findings should be reported in 
detail.

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.  As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has PTSD that is based upon 
specified in-service stressors, including 
the appellant's fear of hostile military or 
terrorist activity.  Additionally opine 
whether it is at least as likely as not 
that he has any other psychiatric disorder 
related to service, apart from his service 
connected generalized anxiety disorder.  
The Veteran's service treatment records 
should be addressed.   

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.  A complete rationale should be 
provided for any opinion or conclusion.  

After all of the above actions have been completed, a corrective 
notice and assistance letter has been issued, and the Veteran has 
been given adequate time to respond, readjudicate his claim.  If 
the claim remains denied, issue to the Veteran a supplemental 
statement of the case, and afford the appropriate period of time 
within which to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

